Exhibit 10.5 EXECUTION VERSION NON-COMPETITION AGREEMENT This Non-Competition Agreement dated April 15, 2008 (the "Non-Competition Agreement"), is by and among Rick’s Cabaret International, Inc., Texas corporation, (“Rick’s”) and John Cornetta (“Cornetta”). W I T N E S S E T H: WHEREAS, the parties entered into a Purchase Agreement dated April 15, 2008 (the “Purchase Agreement”), between Cornetta, Don Waitt, TEEZE International, Inc., a Delaware corporation (“TEEZE”), Adult Store Buyer Magazine, LLC, a Georgia limited liability company (“ASB”), RCI Entertainment (Media Holdings), Inc., a Texas corporation (“RCI Media”) and Rick’s Cabaret International, Inc., a Texas corporation (“Rick’s”) pursuant to whichpursuant to which RCI Media would acquire 100% of the issued and outstanding common stock of TEEZE (the “TEEZE Stock”) and 100% of the issued and outstanding membership interest in ASB (the “Membership Interest”) from Cornetta and Waitt (the “Transaction”); and WHEREAS, pursuant to the terms and condition of the Purchase Agreement, Cornetta has agreed to sell to RCI Media his ownership interest in TEEZE and ASB (the “Acquisition”); and WHEREAS, Cornetta will benefit from the Transaction; and WHEREAS, in connection with the Transaction, RCI Media and Rick’s have agreed to pay Cornetta cash and certain other consideration, as more fully described in the Purchase Agreement; and WHEREAS, RCI Media and Rick’s require that Cornetta enter into this Non-Competition Agreement as a condition to RCI Media and Rick’s entering into the Transaction; and WHEREAS, Cornetta agree to enter into this Non-Competition Agreement in consideration of acts on the part of RCI Media and Rick’s as contemplated by the Transaction; and WHEREAS, all terms not defined herein shall have the meaning set forth in the Purchase Agreement, as amended. NOW, THEREFORE, in consideration of the premises, the closing of the Transaction and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1. Covenants.From and after the date of this Non-Competition Agreement through and including the five (5) year period immediately following the date of this Non-Competition Agreement (such five (5) year period, the “Restricted Period”), Cornetta shall not compete withRick’s or any of Rick’s subsidiaries or affiliates, including, but not limited to, RCI Media, and shall not either individually or jointly, directly or indirectly, whether for compensation or not, alone or in association with any other person or entity, without the express written consent of Rick’s: (a) Own or share in the earnings of, carry on, manage, operate, control, be engaged in, render services to, solicit customers for, participate in or otherwise be connected with, any business engaged in the operation publishing any sexually oriented industry trade print publications, with the exception of a publication known as “Xcitement” which is currently owned and operated by Cornetta; or (b) Solicit or induce, or attempt to solicit or induce, any employee, independent contractor, or agent or consultant of Rick’s or RCI Media to leave his or her employment or terminate his or her agreement or relationship with Rick’s or the RCI Media. 2.
